DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2015/0089552) [Thompson] in view of Zigmond et al. (6,698,020) [Zigmond].
Regarding claims 1, 11, and 12, Thompson discloses a method comprising: 
at an electronic device (fig. 1A client 1000) in communication with a display (fig. 1A display 1104): 
receiving a media stream (from one of servers 1101-1103 in fig. 1A); 
identifying an event in the media stream, the event associated with one or more time attributes that establish a relative location of the event in the media stream and a duration of the event in the media stream (paragraphs 0024 and 0028), wherein the event is associated with a respective overlay for display (paragraph 0025); 

in accordance with a determination that a location of the interruption in the media stream is within the duration of the event: updating the one or more time attributes of the event based on the time delay created by the interruption; and displaying, via the display, the respective overlay over the media stream based on the updated one or more time attributes of the event (auxiliary information instructs on how to display the overlay in the event of interruptions such as fast forward, rewind, pause, and suspension operations, paragraph 0029).
Thompson fails to disclose the interruption is an advertisement.
In an ananlgous art, Zigmond teaches interrupting the display of a media stream with the insertion of an advertisement (col. 16, lines 30-43), allowing targeted advertising to be inserted into content without requiring the insertion of trigger events or other pre-processing on a video stream.
It would have been obvious at the time of the effective filing date to a person of ordinary skill in the art to modify the method of Thompson to include interrupting the display of a media stream with the insertion of an advertisement, as taught by Zigmond, for the benefit of allowing targeted advertising to be inserted into content without requiring the insertion of trigger events or other pre-processing on a video stream.

Regarding claim 2, Thompson and Zigmond disclose the method of claim 1, wherein updating the one or more time attributes of the event based on the time delay created by the advertisement includes utilizing a master clock provided by an entity other than a provider of the media stream to update the one or more time attributes of the event (hardware timer, Thompson paragraph 0037).

Regarding claim 3, Thompson and Zigmond disclose the method of claim 2, wherein updating the one or more time attributes of the event based on the time delay created by the advertisement includes utilizing a difference between a timeline of the media stream and the master clock to update the one or more time attributes of the event (Thompson paragraph 0034).

Regarding claim 4, Thompson and Zigmond disclose the method of claim 1, wherein updating the one or more time attributes of the event based on the time delay created by the advertisement occurs before displaying, on the display, a portion of the media stream that corresponds to the event (e.g. delay display of the overlay, Thompson paragraph 0034).

Regarding claims 5 and 6, Thompson and Zigmond disclose the method of claim 1, wherein displaying the respective overlay over the media stream comprises: in accordance with a determination that there is sufficient time, before a time specified by the event, to prepare a complete overlay to be displayed at the time specified by the event, displaying the complete overlay (Thompson paragraph 0025).
Thompson and Zigmond fail to disclose in accordance with a determination that there is insufficient time, before the time specified by the event, to prepare the complete overlay to be displayed at the time specified by the event, displaying an altered overlay at the time specified by the event (a feature suggested but not fully elaborated on, see Thompson paragraph 0031).
Examiner takes official notice that quickly generating overlay graphics consisting of static images in order to provide supplemental information quickly was notoriously well known to those of ordinary skill in the art at the time of the effective filing date. Most commonly used 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in accordance with a determination that there is insufficient time, before the time specified by the event, to prepare the complete overlay to be displayed at the time specified by the event, displaying an altered overlay at the time specified by the event, for the benefit of including relevant supplemental content in live broadcasts as well as pre-recorded.

Regarding claim 7, Thompson and Zigmond disclose the method of claim 1, wherein at least one of the time attributes associated with the event comprises a video segment identifier that identifies a video segment, and an offset value representing a time from a start of the video segment (relative time, Thompson paragraph 0034).

Regarding claim 8, Thompson and Zigmond disclose the method of claim 1, wherein displaying the respective overlay over the media stream comprises: in accordance with a determination that the media stream contains a re-broadcast of a previously live program, displaying overlay information at a time specified by the event, the displayed overlay information including information appearing during the event when the media stream was originally broadcast (video on demand, Thompson paragraphs 0040-0043, see also paragraph 0027).



Regarding claim 10, Thompson and Zigmond disclose the method of claim 1, wherein displaying the respective overlay over the media stream comprises dynamically obtaining, by the electronic device, from a first source outside of the electronic device, one or more overlay applications corresponding to the respective overlay associated with the event (Thompson fig. 1A application server 1101), and the media stream is received from a second source, different from the first source, outside of the electronic device (Thompson fig. 1A video broadcast server 1102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421